Title: 29th.
From: Adams, John Quincy
To: 


       At about 10. o’clock Mr. Thaxter came in from Hingham on his way to Boston: he stay’d but a few minutes, and I set off with him. We got into Town before one. I dined with Miss B. Smith, who still lives in the house that was her father’s. Mrs. Cranch was there, and went for Braintree soon after dinner. I went and spent the evening with Dr. Kilham at his lodgings: he has made himself rather unpopular, by opposing the submission of the federal Constitution, to a State Convention, and I think he is perfectly right, in preferring his independency to his popularity.
      